Title: To James Madison from Wilson Cary Nicholas, 18 October 1816
From: Nicholas, Wilson Cary
To: Madison, James


        
          Sir,
          Council Chamber, Richmond, October 18th. 1816.
        
        I have the honor to inform you that you are appointed one, of the Visitors of the Central College in Albemarle, and to forward you the enclosed Commission. It is hoped that it will not be inconvenient for you to undertake the Execution of this office. I am, Sir, With great respect, Your Humble Servant
        
          W. C. Nicholas
        
      